Citation Nr: 0501248	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for left facial nerve palsy resulting from VA surgical 
treatment in July 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1963 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claim file.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

In July 2000, the veteran had a left total parotidectomy at 
the Clarksburg VAMC.  During the surgery, the left facial 
nerve was compromised.  

In December 2002, the RO obtained a medical opinion from a VA 
physician on the question of whether the complications of the 
left facial nerve injury were caused by the surgical 
treatment by VA, and, if so, whether the additional 
disability was due to fault on the part of VA.  The physician 
expressed the opinion that injury to a facial nerve during an 
operation on the parotid gland is a recognized risk factor.  
The physician did not address the question of fault on part 
of VA. 

At the hearing in March 2004, the veteran stated that, while 
he signed a consent form, he was not fully informed of the 
risks of the surgery.  He also submitted authorization for VA 
to obtain information from the attending surgeon. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claim and as the veteran has 
identified additional evidence to substantiate his claim, 
under the duty to assist, 38 C.F.R. § 3.159, the case is 
REMANDED for the following:

1.  While the record contains a consent 
form, dated in July 2000, signed by the 
veteran and the VA surgeon, which is 
only partially legible, there is also 
reference to another consent form, 
signed by the veteran, in March 2000, in 
conjunction with obtaining medical 
clearance for the surgery as reported by 
the ENT resident at the Clarksburg VAMC, 
which should be obtained. 

2.  Obtain a statement from C.H.R., 
M.D., who was the attending surgeon 
during the surgery by VA in July 2000, 
as authorized by the veteran in VA Form 
21-4142, submitted to the Board at the 
hearing in March 2004. 

3.  After the above is complete, arrange 
for review of the veteran's file by a VA 
otolaryngologist, who is not assigned to 
the Clarksburg VAMC.  The physician is 
asked to express an opinion on the 
following question: 

After a review of the operative 
report of July 27, 2000, in which 
the facial nerve was identified and 
described as displaced from its 
normal position by the tumor:  

Was the resulting left facial 
nerve palsy due to 
carelessness, negligence, lack 
of proper skill, or similar 
instance of fault on part of VA 
in the manner in which the 
surgery was performed?  
In formulating the opinion, the 
physician is asked to comment on the 
operative note that there was an 
area of concern near the proximal 
portion of the nerve that may have 
been secondary to a traction injury 
or electrocautery in the proximity 
of the nerve.  As to fault on the 
part of VA, the physician is asked 
to consider whether VA failed to 
exercise the degree of care that 
would be expected of a reasonable 
health-care provider.   

4.  After the above is completed, 
adjudicate the claim. If the benefit 
sought on appeal is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



